Order unanimously reversed on the law without costs and motion granted. Memorandum: Plaintiff commenced this action for injuries arising out of treatment in the hospital by defendant doctors, who prescribed anticoagulant drugs, including Coumadin, manufactured by defendant Du Pont Pharmaceuticals (Du Pont). Plaintiff asserted a cause of action for medical malpractice against the doctors and the hospital and a cause of action for strict products liability and breach of warranty against Du Pont. Since the causes of action asserted against Du Pont are not for medical malpractice, CPLR 3101 (d) (1) (i) is inapplicable. Special Term erred, therefore, in denying Du Font’s motion to compel plaintiff to divulge the identity of his medical expert. The identity of plaintiff’s medical expert shall be disclosed only to defendant Du Pont (see, CPLR 2103 [e]). (Appeal from order of Supreme Court, Cattaraugus County, Ricotta, J.— discovery.) Present—Doerr, J. P., Green, Pine, Balio and Davis, JJ.